Order
PER CURIAM.
Gary Lee Williams (“Father”) appeals from a judgment modifying a Decree of Dissolution entered upon his divorce from Leisa Rosha (Williams) Meinecke (“Mother”). In Father’s sole point on appeal, he claims that the trial court erred in denying him any visitation or contact with his son. Specifically, Father claims that the trial court’s finding that his visitation and contact with the child would endanger the child’s physical health or impair the child’s emotional development is not supported by competent and substantial evidence and is against the weight of the evidence.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).